On Appellants’ Motion for Permission to File Motion for Rehearing
PER CURIAM.
We affirmed the trial court’s judgment on December 19, 1951, on which date our clerk notified counsel for appellants of such fact in the manner prescribed by Rule 457, T.R.C.P.
Appellants do not deny timely receipt of this notice.
On the same date, towit, December 19, 1951, our clerk mailed to appellants’ counsel a copy of the court’s opinion in this case. The opinion, on the last page and below the typed signature of the Chief Justice bore the notation: “Affirmed. Filed January 2, 1952.”
Appellants’ attorney states in his affidavit that he did not learn until January 9, 1952, that the date on the original opinion had been changed from January 2, 1952 to December 19, 1951, and that “if Appellants had known that the date of such original opinion had been changed to December 19, 1951, and filed on that date, they would have filed their Motion for Rehear*502ing on or before fifteen (15) days thereafter.”
It is conceded that appellants’ motion for rehearing was not tendered for filing within the time prescribed by Rules 458 or 5, T.R.C.P.
 We have no authority to -extend the time for filing a motion for rehearing. Reynolds v. Dallas County, 146 Tex. 372, 207 S.W.2d 362.
Furthermore, we fail to see how appellants could have been misled. Certainly counsel could not assume that our opinion was mailed to him two weeks before it was delivered.
Counsel having tifnely received the notice required by the rules advising him of o-ur decision had no right to rely upon an impossible date on the bottom of the opinion which, after all, formed no part of the opinion.
Appellants say under Rules 316-319 we have authority to correct clerical errors appearing in our judgments. There is no clerical error in our judgment, the con> plained of error appears only on the copy of our opinion mailed by the clerk to counsel. The letter giving notice to appellants’ attorney of our disposition of the cause correctly advised him of the date of our judgment. Rule 457, supra.
The motion is overruled.-
Motion overruled.